Citation Nr: 0412696	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  02-06 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for right knee 
subluxation and/or instability, including Osgood-Schlatter's 
disease, currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for left knee 
subluxation and/or instability, including Osgood-Shlattler's 
disease, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee 
limitation of motion, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from December 1990 
to October 1992.

This appeal arises from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied entitlement to 
increased ratings for right knee subluxation or instability 
due to Osgood-Schlatter's disease, for left knee subluxation 
or instability due to Osgood-Shlattler's disease, and for 
left knee limitation of motion, each rated 10 percent 
disabling.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

Because pertinent medical evidence dissociates any 
subluxation or instability from Osgood-Schlattler's, the 
Board has recharacterized the issues on appeal slightly to 
reflect the veteran's desire for increased ratings for all 
service-connected knee symptoms regardless of their origin.  

The veteran testified at a videoconference hearing before the 
undersigned member of the Board in December 2003. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative of any further action required on his 
part.

During the December 2003 videoconference hearing and in 
previous arguments, the veteran raised the issue of secondary 
service connection for right ankle left hip, and low back 
disabilities, and for depression or other mental condition..  
These issues are referred to the RO for further action.  

It is unclear whether the veteran is claiming entitlement to 
a total rating for compensation purposes based on individual 
unemployability.  It is requested that the RO contact the 
veteran in order to clarify this matter and, thereafter, to 
take the appropriate actions.  


REMAND

The most recent VA examination was conducted in February 
2001.  The most recent VA outpatient record is dated on March 
27, 2002.  In a release of information form, the veteran 
indicated additional treatment at the VA facility subsequent 
to March 2002, to include a July 2002 MRI.  These records 
should be obtained.

During the December 2003 hearing, the veteran testified that 
his knees, especially his left knee, have increased in 
severity since his most recent, February 2001, VA orthopedic 
compensation and pension examination.  In view of these facts 
the Board finds that a current examination is warranted.

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO should inform the 
veteran to provide any evidence in his 
possession pertinent to his claim which 
has not been previously submitted.

4.  The RO should request any pertinent 
VA medical records from Little Rock VA 
Medical Center that are dated from March 
28, 2002 to the present, including a copy 
of MRI study reportedly conducted in July 
2002..

5.  A VA examination should be conducted 
by an orthopedist in order to determine 
the severity of the disabilities of the 
knees.  The examiner should be afforded 
an opportunity to review the appellant's 
claims file prior to the examination.  
The examination should include all 
necessary tests and studies, to include 
X-rays.  The examiner is requested to 
obtain a detailed occupational history.  
It is requested that the examination 
include range of motion testing. The 
examiner is also requested to include the 
degrees of normal range of motion of the 
knees.

Additionally, the orthopedist should be 
requested to determine whether the 
bilateral knee disorders exhibit weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination. The examiner should also 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when used 
repeatedly over a period of time.  The 
examiner is asked to comment on presence 
or absence of arthritis, instability 
and/or subluxation of either knee and the 
degree of severity.  Request the examiner 
to comment on the impact the disabilities 
involving the knees have on the veteran's 
employability.  A complete rationale for 
any opinion expressed should be provided.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims for increased ratings for the 
knees.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




